Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,275,830 in view of Daigle et al. (US 2008/0316983). 
US Patent Application 17/101,442
USPN 8,275,830
1. A system, comprising: a processor of a communications device configured to: 
1. (Previously presented) A system, comprising: 
a processor of a network device in communication with a wireless network, wherein the processor is configured to: 
monitor a network service usage activity of the communications device in network communication; 
collect device generated service usage information for one or more devices in wireless communication on the wireless network; and 
classify the network service usage activity; and 
provide the device generated service usage information in a syntax and a communication protocol that can be used by other network devices to augment or replace network generated service usage information for the one or more devices in wireless communication on the wireless network;
associate the network service usage activity with a service usage control policy based on a classification of the network service usage activity; and 
provide the device generated service usage information in a syntax and a communication protocol that can be used by other network devices to augment or replace network generated service usage information for the one or more devices in wireless communication on the wireless network;
5. The system recited in claim 1, wherein the network device includes a service usage data store and a rules engine for aggregating the collected device generated service usage information.
6. apply a set of rules to the aggregated CDRs using a rules engine.
a memory coupled to the processor and configured to provide the processor with instructions.
a memory coupled to the processor and configured to provide the processor with instructions.


USPN 8,275,830 does not explicitly disclose that the rules are used to facilitate differential network access control for protecting network capacity.  However, Daigle discloses classify the network service usage activity for differential network access control (Daigle, paragraph [0030], different communication bandwidth characteristics and needs; paragraph [0031], differing levels/tiers of network services; paragraph [0038], different tiers of network services associated with identifiers for applications; paragraph [0042], level of access based on type of application, for example, IP gaming obtains the highest level of access)  for protecting network capacity (Daigle, paragraph [0037], constrain communications based on maximum bandwidth defined by the network).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use rules to protect network capacity in the invention of USPN 8,275,830.
The motivation to combine the references would have been to ensure the QoS of applications.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed towards non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) is/are directed to a system/method which are clearly a machine/process under 35 USC 101 and thus are patent eligible concepts. However, one must further analyze the eligible concepts and determine whether the concepts, in this case, improve the functioning of the computer itself. Applicant’s claim(s) is/are directed to the abstract idea of an apparatus that monitor network service usage activity. The additional elements or combination of elements in the claim(s) amount(s) to no more than using a general purpose computing system, i.e. a processor and memory, to perform generic computer functions, e.g. provide instructions. It is noted that the method claim 22 requires no technology in addition to the recitations claimed. Viewed as a whole, these additional claim elements do not provide meaningful limitation(s) to transform the using computer technology, i.e. a processor and memory, to provide a common abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. Therefore, the claims(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The technology recited from the claims is deemed common knowledge technology and appears to add no additional technological improvement to the underlying invention. Viewed as a whole, these additional claim elements do not appear to provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. Applicant's disclosure does not appear to lend support to anything other than the technology, e.g. a processor, memory, was commonly known. Therefore, the claims(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U. S. (2014).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Daigle et al. (US 2008/0316983).

Regarding claim 1, Daigle discloses a system (Daigle. Fig. 1), comprising: 
a processor (Daigle, paragraphs [0020] and [0034], processor) of a communications device (Daigle, paragraph [0002], wireless communication of data across packet networks such as the internet) configured to:
monitor a network service usage activity of the communications device in network communication (Daigle, paragraph [0041], application identifier corresponding to characteristics of an application obtains by analyzing data and/or control information to identify characteristics indicative of a particular type of application); 
classify the network service usage activity for differential network access control (Daigle, paragraph [0030], different communication bandwidth characteristics and needs; paragraph [0031], differing levels/tiers of network services; paragraph [0038], different tiers of network services associated with identifiers for applications; paragraph [0042], level of access based on type of application, for example, IP gaming obtains the highest level of access)  for protecting network capacity (Daigle, paragraph [0037], constrain communications based on maximum bandwidth defined by the network); and 
associate the network service usage activity with a service usage control policy based on a classification of the network service usage activity to facilitate differential network access control for protecting network capacity(Daigle, paragraph [0025], different maximum bandwidth levels; paragraph [0030], different communication bandwidth characteristics and needs; paragraph [0031], differing levels of network services; paragraph [0038], different tiers of network services associated with identifiers for applications; paragraph [0041], analyze data and/or control information to identify characteristics indicative of a particular type of application; paragraph [0042], service levels that obtain reduced bandwidth, level of access based on type of application, for example, IP gaming obtains the highest level of access); and 
a memory coupled to the processor and configured to provide the processor with instructions (Daigle, paragraph [0021], computer instructions stored on computer readable memory).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858.  The examiner can normally be reached on Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                                                                                                                                                                                        /CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466